[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING  RE: MOTION FOR SUMMARY JUDGMENT (#147)
Defendants Hall Neighborhood House, Inc., DeNorriss Crosby, and Pearl Dowell have moved for summary judgment on the ground the plaintiff's claims are barred by the exclusivity provision of the Workers' CT Page 7291 Compensation Act. The documents submitted by the plaintiff (deposition transcript, police incident report, diary) raise issues of material fact regarding the defendants' conduct toward the plaintiff and the defendants' knowledge as to whether the plaintiff's injury was substantially certain to occur. The documents also raise issues of material fact as to whether the defendants' conduct was sufficiently "extreme and outrageous" to constitute the tort of intentional infliction of emotional distress. The motion for summary judgment is denied.
THIM, J.